Name: Commission Regulation (EC) No 2332/96 of 3 December 1996 establishing, for 1997, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 6 . 12. 96 EN Official Journal of the European Communities No L 317/3 COMMISSION REGULATION (EC) No 2332/96 of 3 December 1996 establishing, for 1997 , the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 3760/92(0; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EC) No 3071 /95 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 1 ( 1 ) thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of HAS ADOPTED THIS REGULATION: Article 1 The list of vessels for 1997 authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of this paragraph , is given in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 288 , 11 . 10 . 1986, p. 1 . (2) OJ No L 329, 30 . 12 . 1995, p . 14 . 3 OJ No L 346, 11 . 12 . 1990 , p . 11 . (4) OJ No L 310 , 14. 12 . 1993, p . 19 . (s) OJ No L 389, 31 . 12 . 1992, p . 1 . No L 317/4 EN Official Journal of the European Communities 6 . 12. 96 ANEXO  BILAG  ANHANG  Ã APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LUTE  BILAGA MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã Ã Ã ¬Ã ¼Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹9Ã ¼Ã ¿Ã ¯ Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã µÃ Ã  (Ã ¼Ã ­Ã Ã  Ã ±Ã Ã Ã Ã ¼Ã ±Ã Ã ¿Ã ) Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ¼Ã ·Ã Ã ±Ã ½Ã Ã ½ (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere -I- numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) RekisterÃ ¶intinumero kirjaimet 4 ­ numerot Aluksen nimi Radioliiken ­ teen tunnus Kotisatama Koneteho (kW) Registreringsnummer bokstÃ ¤ver + nummer Fartygets namn Anrops ­ nummer Fartygets hemort Motoreffekt (kW) 1 2 3 4 5 BELGICA / BELGIEN / BELGIEN / BEATIO / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA / BELGIA / BELGIEN BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 N 12 Arthur OPAL Nieuwpoort 210 N 64 Black Jack OPCL Nieuwpoort 143 N 86 Surcouf OPDH Nieuwpoort 144 6 . 12. 96 EN Official Journal of the European Communities No L 317/5 1 2 3 4 5 N 782 Nancy OQFD Nieuwpoort 110 O 2 Nancy OPAB Oostende 213 O 20 Goewind OPAT Oostende 110 O 62 Dini OPCJ Oostende 221 o 100 Ã milie OPDV Oostende 176 O 101 Benny OPDW Oostende 184 o 110 Jeaninne Margaret OPEF Oostende 193 o 211 Christoph OPIC Oostende 158 o 455 Zeesymphonie OPSC Oostende 184 o 533 Virtus OPVC Oostende 147 o 700 Bi-Si-Ti OQBV Oostende 176 z 8 Aquarius OPAH Zeebrugge 220 z 13 Morgenster OPAM Zeebrugge 218 z 28 Annie-B OPBB Zeebrugge 220 z 88 Nova Cura OPDJ Zeebrugge 104 z 122 Noordster OPER Zeebrugge 220 z 403 Stern OPQC Zeebrugge 110 z 554 Nadia OPVX Zeebrugge 191 z 580 Poseidon OPWX Zeebrugge 206 z 582 Asannat OPWZ Zeebrugge 107 z 586 Mermaid OPXD Zeebrugge 177 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA / TANSKA / DANMARK E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 64 Albatros OU5578 Esbjerg 221 E 129 Lissy Krarup OWGC Esbjerg 147 E 223 Maibrit Thygesen OU3102 Esbjerg 128 E 428 Christina XP3312 Esbjerg 161 E 562 Helle Nymann OWCU Esbjerg 220 E 641 Rune Egholm OXAO Esbjerg 214 HV 2 Heidi 5PVZ Havneby 94 HV 3 Vinnie Runge OVIT Havneby 165 HV 6 Hansine XP2750 Havneby 148 HV 35 Svend Ã ge OZNX Havneby 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 " Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 Roem OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 168 L 157 Arkona OXOO Oddesund 220 L 476 Sara-Christina OWAC ThyborÃ ¸n 210 RI 78 Lasse Stensberg XP5820 Hvide Sande 196 RI 450 Perkredes OXUL Hvide Sande 213 No L 317/6 I EN I Official Journal of the European Communities 6 . 12. 96 1 2 | 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND AC( AC( ACC ACC ACC ACC ACC ACC ACC ACC AG BEI\ BUS CU&gt; CU3 CU3 CUX CUX CUS CUX CUX CUX CUX CUX CUX CUX CUX DAN DIT DIT DIT DIT DIT DIT DOR DOR DOR DOR DOR DOR DOR EMD FED FED FED FED FED FED FED FED FED FRI FRI 2 3 4 5 6 7 9 12 14 16 8 2 4 1 3 4 5 6 7 8 9 10 11 12 13 14 16 3 1 3 5 9 6 18 2 5 10 12 13 15 16 2 1 2 3 4 5 7 9 10 12 3 18 Uranus DCGK Accumersiel Harmonie DCRK Accumersiel Freya DCGU Accumersiel Anita DCPF Accumersiel Goodewind DCCA Accumersiel Elke DCGN Accumersiel Ozean DCHI Accumersiel Poseidon DCFL Accumersiel Gerda-Katharina DIUO Accumersiel Edelweiss DCPJ Accumersiel Eltje Looden DCKC Greetsiel MÃ ¶we DCET Bensersiel Adler DJIC BÃ ¼sum Cuxi DFNB Cuxhaven Fortuna DJEN Cuxhaven Nordergrunde DFPD Cuxhaven Troll DFMX Cuxhaven Heimkehr DEKY Cuxhaven Edelweiss DFBO Cuxhaven Johanna Cuxhaven Ramona DFNZ Cuxhaven Aldebaran DJGW Cuxhaven Seehund DERF Spieka Anne K. DIRJ Cuxhaven Seerose DISP Cuxhaven Saphir DFAX Cuxhaven Crangon DJ IV Cuxhaven Seestern Dangast Henriette DQQJ Ditzum Stiene Bruhns DQNX Ditzum Mathilde Bruhns DQQY Ditzum Condor DCVS Ditzum Amisia DQNW Ditzum Jan Bruhns DETV Ditzum Hoffnung DESX Dorum StÃ ¶r DFAT Dorum Wangerland DCVZ Dorum Sirius DESC Dorum Dithmarschen DIZM Dorum Else Dorum Poseidon DFCS Dorum Meery Leene DB5331 Emden Orion DDMP Fedderwardersiel Sirius Fedderwardersiel Venus DLIL Fedderwardersiel Christine DLIG Fedderwardersiel Butjadingen DDHN Fedderwardersiel Sees tern Fedderwardersiel Bianca DLIX Fedderwardersiel Edelweiss DDJB Fedderwardersiel Rubin DDIT Fedderwardersiel Holsatia DIST Friedrichskoog Adler DIQL Friedrichskoog 175 221 175 146 175 175 221 221 221 144 146 188 100 169 130 220 93 130 162 92 146 132 184 136 165 216 165 68 221 221 221 180 221 217 161 165 175 162 125 124 220 67 184 147 217 180 183 110 191 180 183 151 134 6 . 12 . 96 I EN I Official Journal of the European Communities No L 317/7 l 20 23 35 36 75 76 86 1 2 3 4 5 6 7 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 28 29 1 2 8 5 7 14 20 1 3 52 61 1 7 9 18 19 2 3 4 5 Falke DIQT Friedrichskoog 130 Godewind DIRK Friedrichskoog 151 Lilli DIRQ Friedrichskoog 107 Heimatland DIUP Friedrichskoog 131 Luise DIJK Friedrichskoog 145 Anneliese DITD Friedrichskoog 151 Sirius DB5381 Friedrichskoog 151 Edde DCSJ Greetsiel 146 Erna DCOH Greetsiel 110 Horizont DCMU Greetsiel 184 Magellan DMXQ Greetsiel 184 Oberon DCIL Greetsiel 186 Albatros DCJJ Greetsiel 145 Emsstrom DCCH Greetsiel 221 Odin DCBG Greetsiel 184 Jan Ysker DDAY Greetsiel 165 Korsar DCEJ Greetsiel 184 Condor DCVO Greetsiel 188 Jan Looden DCRA Greetsiel 145 Wangerland DCEQ Greetsiel 180 Zwei GebrÃ ¼der DCEP Greetsiel 186 Angelika DCEY Greetsiel 184 Odysseus DCFP Greetsiel 206 Capella DITL Greetsiel 221 Flamingo DCFW Greetsiel 184 Sechs GebrÃ ¼der DCGO Greetsiel 190 Sturmvogel DCGR Greetsiel 140 Frieda-Luise DCPU Greetsiel 199 Merlan DJHL Greetsiel 183 Friedrich Conradi DCVW Greetsiel 221 Delphin DCME Greetsiel 190 VorwÃ ¤rts DCDN Greetsiel 110 Paloma DCEL Greetsiel 219 Gesine Albrecht DCQM Harlesiel 191 Jens Albrecht II Harlesiel 150 Sperber DCVF Greetsiel 146 Ruth Albrecht DCMJ Harlesiel 175 Poseidon DCWF Harlesiel 132 Georg Albrecht DCBU Harlesiel 180 Marion Albrecht DCGF Harlesiel 175 De Liekedeelers DJIS Hooge 136 Nantiane DLYL Hooge 132 Aggi DDAE Hooksiel 198 Samland DDEP Hooksiel 206 Falke DEPJ Horumersiel 110 Gila DDEJ Husum 175 Edelweiss DJGC Husum 180 Friesland DJGB Husum 184 Marion DJGF Husum 184 Zukunft DLYQ Husum 162 Keen Tied DCBQ Neuharlingersiel 147 Stortebeker DLYJ Neuharlingersiel 175 Gorch Fock DCMO Neuharlingersiel 147 Polaris DCCX Neuharlingersiel 110 Medusa DCFU Neuharlingersiel 184 Seerose DDGE Neuharlingersiel 210 FRI FRI FRI FRI FRI FRI FRI GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE HAR HAR HAR HAR HAR HAR HAR HOO HOO HOO HOO HOR HUS HUS HUS HUS HUS NEU NEU NEU NEU NEU NEU 28 226 227 228 230 231 232 No L 317/8 I EN 1 6 . 12. 96Official Journal of the European Communities l 2 3 4 Beluga DFCQ Neuharlingersiel Nordlicht Neuharlingersiel Albatros DISO Neuharlingersiel Anna I DDFS Neuharlingersiel Seeschwalbe DFNS Neuharlingersiel Johanne DD3833 Norddeich Sperber DFND Norddeich Annette DCEM Norddeich Seestern DCJS Norddeich Erika DCHU Norddeich Sirius DCLS Norddeich Helga DCPP Norddeich Nordlicht DCTH Norddeich Nordmeer DCDB Norddeich Nordstern DCWV Norddeich Nordstrom I DCJO Norddeich Nordstrand DCIO Norddeich Jupiter DLHG Fedderwardersiel Yvonne DJIG Pellworm Annemarie DJFK Pellworm Norderoog DLZC Pellworm Jan DQQH Pogum Stolperbank II DIVQ BÃ ¼sum Atlantis DIXG BÃ ¼sum Keen Tied DISU BÃ ¼sum Seefuchs DIUQ BÃ ¼sum Birgit I DIYR BÃ ¼sum Wotan DIZO BÃ ¼sum Amrum Bank DIRT BÃ ¼sum Damkerort DERT BÃ ¼sum Condor DISD BÃ ¼sum Maret DJIJ BÃ ¼sum Martina DIWD BÃ ¼sum Gaby Egel DITV BÃ ¼sum Bonafide DIYT BÃ ¼sum Wiking Bank DISA BÃ ¼sum Maren DFPN BÃ ¼sum Butendiek DIRZ BÃ ¼sum Doggerbank DIZL BÃ ¼sum Maarten Senior DITY BÃ ¼sum Cornelia DIUE BÃ ¼sum Joke Sabine DJGS BÃ ¼sum Dithmarschen I DIRV BÃ ¼sum Jakob Senior DIRY BÃ ¼sum Achat DIVU BÃ ¼sum Michiel DFOL BÃ ¼sum Osterems DIQR BÃ ¼sum Westerems DIQN BÃ ¼sum Horns Riff DIZA BÃ ¼sum Klaus Groth I DIUC BÃ ¼sum Marijtje Keuter DIYU BÃ ¼sum Sabine DJHT BÃ ¼sum SÃ ¼dwind DJRS BÃ ¼sum Oderbank DIXM BÃ ¼sum Hornsriff DIZQ Friedrichskoog Germania DITK Friedrichskoog Wattenmeer DITO Friedrichskoog 5 164 110 182 135 177 107 169 161 146 191 96 175 110 110 185 219 110 213 184 132 182 221 221 183 184 184 179 184 220 221 159 184 184 183 221 220 221 220 220 220 184 184 184 221 100 220 220 220 220 184 221 184 184 221 184 184 184 NEU NEU NEU NEU NEU NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR ON PEL PEL PEL POG SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SC SD SD SD 234 235 236 240 243 202 203 205 207 208 209 211 223 225 228 231 232 180 1 2 9 2 2 5 6 7 8 9 10 12 13 14 15 18 19 20 21 27 28 30 32 33 34 35 36 37 41 42 43 44 45 52 57 58 1 3 4 6 . 12. 96 EN Official Journal of the European Communities No L 317/9 1 2 3 4 5 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arkona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 138 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 15 Hanseat D IVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 18 Atlantik DISR Friedrichskoog 180 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 26 Paloma G DIWG Friedrichskoog 147 SD 30 Comoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Marschenland DIQK Friedrichskoog 184 SH 1 Bleibtreu DMHR Heiligenhafen 220 SH 3 Stella Polaris DMJZ Heiligenhafen 220 SH 9 Glaube DMIY Heiligenhafen 220 SH 13 Hoffnung DLYD Heiligenhafen 147 SH 23 Albatros DFPF Heiligenhafen 221 SK 20 Unternehmung Kiel 219 SPI 1 Sonny-Boy DFBI Spieka 138 SPI 2 Skua DERI Spieka 183 SPI 3 Atlantis DFDX Spieka 147 SPI 4 Polarstern DIRH Spieka 151 SPI 5 Nixe II Spieka 184 SPI 10 Jan Janshen Bruhns DCSR Spieka 151 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 145 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Hilka Marita DNHA TÃ ¶nning 221 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 9 Nordfriesland DJHW TÃ ¶nning 153 ST 11 Birgitt-R DJDF TÃ ¶nning 184 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF TÃ ¶nning 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 SU 2 Jupiter DD6372 Husum 131 SU 3 Theodor Storm DJDM Husum 184 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 su 7 Holstein DIRM Husum 110 su 9 Stella Mare DLWN Husum 184 su 11 Schippi Husum 129 su 12 Marianne DJDS Husum 182 No L 317/ 10 EN Official Journal of the European Communities 6 . 12. 96 1 2 3 4 5 SW 1 Elfriede DLZV Wyk-FÃ ¶hr 125 SW 2 Claudia DJIO Wyk-FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk-FÃ ¶hr 182 SW 4 Hartje DJGO Wyk-FÃ ¶hr 184 SW 6 Alk DCJG Wyk-FÃ ¶hr 198 VAR 1 Sturmvogel DDAX Varel 175 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 151 VAR 18 Helga Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 183 WRE 3 Falke DESJ Wremen 184 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 151 WRE 9 Neptun DISK Wremen 221 FRANCIA / FRANKRIG / FRANKREICH / TAÃ Ã IA / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANCA / RANSKA / FRANKRIKE DK DK DK 659450 779894 780634 Daisy Manoot Che Schooner FU 4888 FG 8312 FQQI Dunkerque Dunkerque Dunkerque 182 162 220 PAISES BAJOS / NEDERLANDENE / NIEDERLANDE / KATÃ © XÃ ©PEÃ £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLANDERNA BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 29 Eendracht PDYB Oostburg-Breskens 220 DZ 3 Alina PCMH Delfzijl 174 GO 25 Elizabeth PDXD Goedereede 221 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder PDNI Goedereede 221 GO 57 Johanna Maria PFDS Goedereede 221 GO 58 Jakoriwi PEZC Goedereede 221 HA 13 Wobbegien Harlingen 158 HA 14 Grietje I Harlingen 134 HA 41 Antje Harlingen 158 HA 50 Zeevalk PIXY Harlingen 165 HA 62 Willem Tjitsche Harlingen 126 KG 2 Maris Stella PFWH Kortgene 221 KG 6 Imantje PEVK Kortgene 221 KG 7 Christina PDKC Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 LO 8 Trijntje PIBJ Ulrum-Lauwersoog 221 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Goedereede-Ouddorp 188 OD 5 Clara Jacoba PDJV Goedereede-Ouddorp 221 OD 7 Adrianus PHEQ Goedereede-Ouddorp 221 OD 18 Johannes Lars PFSB Goedereede-Ouddorp 221 OD 27 Vertrouwen PIFW Goedereede-Ouddorp 221 TH 36 Izabella PEXR Tholen 221 6 . 12. 96 I EN 1 No L 317/ 11Official Journal of the European Communities l 2 3 4 5 Johanna Cornelia PFDD Tholen 221 Everdina PEAH Texel 221 Deneb PDNF Texel 208 Klaas Jelle Pieter PFJY Urk 221 Nooitgedacht PGID Usquert 220 Albatros Westdongeradeel 92 Monte Tjerk Westdongeradeel 107 Elisabeth PDWL Wonseradeel 221 Vaya Con Dios PIFI Wonseradeel 113 Wietske PIRC Wonseradeel 162 PetrinÃ ¤ PGSD Wieringen 220 Dirk PDQD Wieringen 158 Boukje Elisabeth PGSW Wieringen 220 Elisabeth PDXH Wieringen 221 Jente PFCW Wieringen 221 Barend Jan PCYC Wieringen 221 De Vrouw Geetruida PDPO Wieringen 221 Leendert Jan PFNU Wieringen 221 Nova Cura PGKG Wieringen 221 Cornelis Nan PDJG Wieringen 221 Jacoba PEYI Wieringen 220 Jan Cornelis PEYX Wieringen 221 Marry An PFVJ Wieringen 220 Sandra Petra PHIG Wieringen 176 Rana PGYN Wieringen 184 Geja Anjo Wieringen 175 Else Jeanette PDWC Wieringen 221 Limanda PFOW Wieringen 221 Alida Catherina PCLM Wieringen 202 Zwaantje PIZE Wieringen 206 Twee Gebroeders PIPB Wieringen 221 Aleida PCKC Wieringen 221 Neeltje Alida PGEU Wieringen 221 Exmera Gratia PEAM Wieringen 221 Tini Simone PHZA Wieringen 221 Margretha Hendrika PHXZ Wieringen 221 Jozias Jannetje PFFU Reimerswaal-Yerseke 221 Adriana PCEB Reimerswaal-Yerseke 221 Wilhelmina PIPD Reimerswaal-Yerseke 214 Elizabeth PDXB Reimerswaal-Yerseke 221 Eben Haezer PDUG Velsen-IJmuiden 221 Tamme Sr PHWT Ulrum-Zoutkamp 221 Lambert Ulrum-Zoutkamp 220 Liberty Ulrum-Zoutkamp 138 Elisabeth Ulrum-Zoutkamp 176 Reitdiep Ulrum-Zoutkamp 159 Eems PDVR Ulrum-Zoutkamp 134 Lauwers Ulrum-Zoutkamp 110 Morgenster PGAQ Ulrum-Zoutkamp 221 Bornri f PDEW Ulrum-Zoutkamp 221 Twee Gebroeders PHXM Ulrum-Zoutkamp 220 Goede Verwachting Ulrum-Zoutkamp 138 TH TX TX UK UQ WL WL WOI WON WON WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR YE YE YE YE IJM ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK 61 25 50 186 2 8 15 24 43 77 10 12 15 20 21 22 23 34 51 54 57 68 71 75 88 89 98 102 106 112 131 174 177 210 213 244 31 52 137 139 18 14 15 18 25 33 34 36 40 43 49 54 No L 317/ 12 EN Official Journal of the European Communities 6 . 12. 96 1 2 3 4 5 REINO UNIDO / DET FORENEDE KONGERIGE / VEREINIGTES KÃ NIGREICH / Ã Ã Ã ©Ã Ã Ã Ã  Ã Ã Ã £ÃÃ Ã ÃÃ  / UNITED KINGDOM / ROYAUME-UNI / REGNO UNITO / VERENIGD KONINKRIJK / REINO UNIDO / YHDISTYNYT KUNINGASKUNTA / FÃ RENADE KUNGARIKET BM 23 Carhelmar MHWD8 Brixham 220 BM 28 Sea Lady MMNL9 Brixham 219 BM 30 Sara Lena MRKH Brixham 212 BM 51 Harm Johannes 27ZH Brixham 221 BM 56 Charmaine M 2MCJ Brixham 221 BM 148 Margaretha Maria 2PLE Brixham 221 BM 180 Arie Dirk 2GER Brixham 177 BM 188 Sola Gratia 2JXX Brixham 177 BM 261 Susanna D GAVZ6 Brixham 220 BS 101 Cowrie Bay MMOG Beaumaris 172 CK 134 Diana MUAZ Colchester 170 CK 179 Gandalf 2GYY Colchester 111 CK 299 Marina 1 MJIM Colchester 114 FD 357 Susan Bird 2EDX Fleetwood 220 FD 367 Willem ZETU Fleetwood 231 FH 36 Auldgirth II 2JZU Falmouth 82 FR 460 Brothers MCWX7 Fraserburgh 216 GY 119 Giant John MPFV5 Grimsby 220 NN 215 Seafalke MKMJ5 Newhaven 220 P 336 Zuiderzee 2MHY Portsmouth 210 PH 5 Nauru 2HWW Plymouth 214 PH 330 Admiral Gordon MKXW3 Plymouth 221 PH 440 Admiral Blake MHPR6 Plymouth 221 PW 14 Hannah Christine MNED4 Pads tow 172 TH 29 Two Sisters MJOM Teignmouth 140 TH 50 Elly Gerda 2GFT Teignmouth 221 TH 106 Mattanga GDVZ Teignmouth 221 TH 186 Niblick 2GAR Teignmouth 221